980 So. 2d 699 (2008)
Kevin A. PADUA
v.
Michael Townsend GRAY and Gray and Company, Inc.
No. 2008-C-0582.
Supreme Court of Louisiana.
May 16, 2008.
In re Padua, Kevin A.;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. A, No. 02-8280; to the Court of Appeal, Fourth Circuit, No. 2007-CA-0824.
Writ Granted. Reversed and Remanded. Any formal discovery served on all parties, whether or not filed of record, is a step in the prosecution of an action. LSA-C.C.P. arts. 561(B). Plaintiff's counsel submitted proof that a notice of deposition was placed in the mail to defense counsel prior to the expiration of the abandonment period. This discovery notice, service of which was complete upon mailing, was a step in the prosecution of the case which precluded a finding of abandonment. LSA-C.C.P. arts. 1313(A) and 1474(A) and (C)(4). The judgment dismissing plaintiff's suit on grounds of abandonment is reversed, and this case is remanded to the district court for further proceedings.
VICTORY, J., would deny.
TRAYLOR, J., would deny.
KNOLL, J., would deny.